 

Exhibit 10.6

 

Monocle Acquisition Corporation

750 Lexington Avenue, Suite 1501

New York, NY 10022

 

February 6, 2019

 

Monocle Management LLC

750 Lexington Avenue, Suite 1501

New York, NY 10022

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Monocle Acquisition Corporation (the
“Company”) and Monocle Management LLC (“Management”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on the Nasdaq Capital Market (the “Listing
Date”), and continuing until the earlier of the consummation by the Company of
an initial business combination and the Company’s liquidation (in each case as
described in the Company’s Registration Statement on Form S-1 (File No.
333-228470) filed with the Securities and Exchange Commission) (such earlier
date hereinafter referred to as the “Termination Date”), Management shall make
available to the Company certain office space and general and administrative
services as may be reasonably requested by the Company. In exchange therefor,
the Company shall pay Management the sum of $10,000 per month on the Listing
Date and continuing monthly thereafter until the Termination Date.

 

Management hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind (each, a “Claim”) in or to, and any and all
right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it has or may have in the future as a result of, or arising out of, this letter
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 

 

 

 

  Very truly yours,       Monocle Acquisition Corporation         By: /s/ Eric
J. Zahler     Name: Eric J. Zahler     Title: President and Chief Executive
Officer

 

AGREED TO AND ACCEPTED BY:

 

Monocle management LLC

 

By:   /s/ Sai S. Devabhaktuni     Name: Sai S. Devabhaktuni     Title: Manager  

 

[Signature Page to Administrative Services Agreement]

 

 

 